UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1092


ESTATE OF JOHN CECIL SPINNER, Deceased,

                Plaintiff - Appellant,

           v.

ANTHEM HEALTH PLANS OF VIRGINIA, INCORPORATED; EMPLOYEES
GROUP   HEALTH  PLAN   OF  COMMERCIAL   GLASS   & PLASTICS,
INCORPORATED, John M. Hiller, Administrator; COMMERCIAL
GLASS & PLASTICS, INCORPORATED; JOHN M. HILLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cv-00050-nkm-mfu)


Argued:   March 24, 2010                  Decided:   June 16, 2010


Before KING and GREGORY, Circuit Judges, and Joseph R. GOODWIN,
Chief United States District Judge for the Southern District of
West Virginia, sitting by designation.


Affirmed by unpublished opinion.       Judge Gregory wrote     the
opinion, in which Judge King and Judge Goodwin joined.


ARGUED: William Adair Bonner, LAW OFFICES OF WILLIAM ADAIR
BONNER, Media, Pennsylvania, for Appellant.       David Edward
Constine, III, TROUTMAN SANDERS, LLP, Richmond, Virginia;
Mark Joseph   Peake,  CASKIE  &  FROST,  Lynchburg,   Virginia,
for Appellees.   ON BRIEF: Laura D. Windsor, TROUTMAN SANDERS,
LLP, Richmond, Virginia, for Appellee Anthem Health Plans of
Virginia, Incorporated.


Unpublished opinions are not binding precedent in this circuit.




                                2
GREGORY, Circuit Judge:

       This appeal arises from the district court’s dismissal of

the    appellant’s       Employee       Retirement        Income        Security     Program

(“ERISA”) complaint for failure to state a claim under Federal

Rule   of     Civil     Procedure      (“Fed.     R.    Civ.    P.”)     12(b)(6).        The

Estate of John Cecil Spinner (“the Estate”) sought to have over

$1    million    in     medical     bills,      incurred       between     May     2004   and

December      2004,     paid   by    the   defendants.            Because      the   Estate

failed to apply for a continuation or conversion of Spinner’s

insurance       coverage,      the     district        court      did    not     abuse    its

discretion in holding that the Estate failed to make out a claim

under ERISA.       We therefore affirm.



                                             I.

       John     Cecil    Spinner       (“Spinner”)       became     a     subscriber      and

participant in the Commercial Glass & Plastics (“CGP”) Health

Plan (“the Plan”), which was insured by Anthem Health Plans of

Virginia (“Anthem”), on July 1, 2003.                     On March 13, 2004, he was

admitted to the Lynchburg General Hospital with an intracerebral

hemorrhage,      and     on    March    25, he         received    a     tracheotomy      and

feeding tube, rendering him unable to speak on his behalf.                                On

April 2, 2004, Robert Hiller 1 (“Hiller”), President of CGP, sent




                                             3
a   letter     to    Spinner’s   wife   Patricia,       which   read     in   relevant

part:

      As John is no longer a full or part-time employee of
      Commercial Glass & Plastics, and his sick, vacation
      and extended time has ended, we are unable to continue
      his health insurance coverage.     Our Company has less
      than    20   employees,    Federal    COBRA    insurance
      requirements do not apply.     Because of a qualifying
      event that cancels John’s health insurance coverage
      with Commercial Glass & Plastics you have two options:

          •    You can add him to the insurance plan with your
               employer, or

          •    You   can  obtain        individual        health       insurance
               coverage for him

        Please be aware that a decision needs to be made as
        soon as possible.     John’s health insurance through
        Commercial Glass & Plastics will end on April 30, 2004
        and he will need a new policy before this one
        terminates.

        Let us know if you have questions and we will try to
        answer them.

J.A. 136.2          Neither Spinner nor his wife applied to continue or

convert       his   insurance    coverage       after   the   letter    was   sent   by

Hiller.       Spinner was transferred to Kindred Hospital (“Kindred”)

in Greensboro, North Carolina on April 29, 2004.                        Prior to the



      1
       The complaint lists “John Hiller” as President of CGP, but
his name is actually “Robert.”     Though all the pleadings list
him as “John,” we refer to him as “Robert” because the parties
agree that it was an error.
      2
       Citations to J.A. __ refer to the Joint Appendix filed by
the parties upon appeal.




                                            4
transfer,   Kindred    contacted    Anthem,      who   was    still     Spinner’s

insurance    provider,      to     verify        coverage;      Anthem       sent

certification on April 21, 2004.              On May 1, 2004, Spinner’s

insurance benefits were terminated.              CGP notified Anthem that

Spinner’s benefits had been cancelled on May 4, 2004.                     Despite

the lapse in coverage, Spinner continued to receive medical care

at Kindred, until he passed away on December 30, 2004.                    Kindred

demanded payment from Anthem for the medical expenses Spinner

incurred from April 29 to December 30, 2004, a sum which totaled

$1,142,970.42.        However,   Anthem     refused      to    tender     payment

because   Spinner   was   not    insured    at   the    time    services    were

rendered.

     William Adair Bonner (“Bonner”) was appointed Administrator

of Spinner’s Estate on November 13, 2006.              On November 20, 2006,

Bonner sent a letter to Anthem that read in relevant part:

     I have reviewed a letter from Mr. Spinner’s employer,
     dated April 2, 2004, addressed to Patricia Spinner,
     and have determined that it does not comply with the
     requirements of notice to Patricia Spinner and to John
     Cecil Spinner respecting their individual rights to
     Virginia State continuation of insurance benefits.   I
     enclose a copy of said letter.

     During Mr. Spinner’s lifetime he was covered under a
     group policy with Anthem Blue Cross Blue Shield
     through his employer.

     I anticipate prompt contact from your Legal Department
     respecting this matter.

    I am demanding by this correspondence that you forward
    to my attention the appropriate legal notification of


                                     5
      rights to continuing insurance coverage which should
      have been previously sent to Mr. Spinner during his
      lifetime.    At all relevant times of service Mr.
      Spinner was an incapacitated person. He died December
      30, 2004.

J.A. 143 (emphasis added).             A similar letter was sent to Hiller

on   the   same   date.         Neither    Hiller     nor   Anthem    responded     to

Bonner’s letter.       On January 22, 2007, Bonner sent a letter to

Anthem’s General Counsel that read in relevant part:

      As my demand as Administrator of the Estate of John
      Cecil Spinner for necessary notification and forms to
      file for continuation of health benefits and any other
      available benefits has been denied, please forward to
      me instructions and necessary forms for my filing of
      an administrative appeal.

J.A. 141.

      Bonner filed suit against Anthem, Employees Group Health

Plan of CGP, CGP and Hiller on behalf of the Estate in the

Virginia    Circuit    Court      at     Lynchburg,     alleging     violations      of

Virginia insurance laws and common law claims of estoppel and

bad faith.    Defendants filed notice of removal with the district

court in the Western District of Virginia, alleging the state

law claims were pre-empted by ERISA, and the case was removed to

federal court.        The Estate then filed an amended complaint in

district court, alleging that the defendants:                  unlawfully denied

Spinner     benefits          under    ERISA    § 502(a)(1)(B),         29       U.S.C.

§ 1132(a)(1)(B) (Count I); breached their fiduciary duties under

ERISA   § 502(a)(2)       &    (a)(3),    29   U.S.C.    § 1132(a)(2)        &   (a)(3)



                                           6
(Counts II and III); and failed to provide either continuation

of   coverage      or    conversion       of       coverage        under    Virginia      Code

§§ 38.2-3416 & 38.2-3541 (Count IV); and alleged estoppel and

bad faith under Virginia common law (Counts V and VI).                                     The

defendants jointly filed a motion to dismiss under Fed. R. Civ.

P. 12(b)(6), which the district court granted on December 18,

2008.

     The district court found that Count I must fail as a matter

of law because neither Spinner nor his representative applied

for either continuation or conversion of benefits during the

period in question, and therefore could not have been unlawfully

denied benefits under § 1132(a)(1)(B).                       The complaint failed to

state a claim under Count II because a § 1132(a)(2) claim must

be made on behalf of the plan at issue, and cannot be made on

behalf       of   an    individual.            The       district    court       found    that

§ 1132(a)(3) only provides equitable relief, not the monetary

damages the Estate sought, and therefore held that Count III

failed as a matter of law.                     Count IV was dismissed because

1) Virginia insurance laws do not provide a private right of

action, and 2) assuming arguendo they did, the Estate failed to

state    a    violation     of    the     laws       in   its   complaint.          Finally,

because      it   is    settled    law    in       the    Fourth    Circuit      that    ERISA

preempts      common     law     claims    of       estoppel       and     bad   faith,   the




                                               7
district court found that both Counts V and VI must fail as

well.

        This appeal followed.



                                         II.

        This    Court   reviews   a    district      court’s   order   granting   a

motion to dismiss de novo.              Schatz v. Rosenberg, 943 F.2d 485,

489 (4th Cir. 1991).          A complaint should be dismissed “if it

does not allege ‘enough facts to state a claim to relief that is

plausible on its face.’”              Giarratano v. Johnson, 521 F.3d 298,

302 (4th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).        The facts alleged must be sufficient “to

raise a right to relief above the speculative level.”                     Twombly,

550 U.S. at 555.         In evaluating the complaint, this Court will

“construe the factual allegations ‘in the light most favorable

to   the       plaintiff.’”       Schatz,      943     F.2d    at   489   (quoting

Battlefield Builders, Inc. v. Swango, 743 F.2d 1060, 1062 (4th

Cir. 1984)).        We are not, however, “bound by the complaint’s

legal conclusions.”         Robinson v. American Honda Motor Co, Inc.,

551 F.3d 218, 222 (4th Cir. 2009) (quoting Schatz, 943 F.2d at

489).




                                          8
                                          III.

       Before we endeavor to address each Count in the amended

complaint dismissed by the district court, it is important to

note that the Estate made several key factual concessions, both

at the motion to dismiss hearing, and at oral argument before

this       Court,    which    preclude    relief   in   this     appeal.        First,

Bonner, Administrator of the Estate and counsel on both the suit

below and the appeal, conceded that he received a copy of the

Summary Plan Description (“SPD”), which describes the options

available       to    plan      participants     upon    termination       of    their

coverage, at the time he was appointed Administrator.                        See J.A.

344.       Second, Bonner conceded that he was aware of the need to

make an election and apply for benefits as mandated by the SPD

and under ERISA.           Finally, Bonner conceded that he never in fact

made an election or application for benefits.                    In light of these

concessions,         all     three   of   the   ERISA   counts    in   the      amended

complaint must fail. 3


       3
       Relief under Counts IV, V and VI is clearly precluded by
our precedent.    Count IV alleges that the appellees violated
Virginia law by not providing Spinner or his wife with notice of
his options to either continue or convert his insurance coverage
upon termination.     However, Va. Code Ann. §§ 38.2-3416 and
38.2-3541 do not have notice requirements, but rather require
group insurance health plans to offer at least one of two
options to group participants upon termination:    conversion of
coverage or continuation of coverage.       See Va. Code Ann.
§§ 38.2-3416(a) and 38.2-3541(1)-(2).

(Continued)


                                            9
                               A.

    Count I of the Estate’s amended complaint alleges that the

defendants violated 29 U.S.C. § 1132(a)(1)(B) of ERISA, which

reads:

    (a) Persons empowered to bring a civil action

         A civil action may be brought—

         (1) by a participant or beneficiary—

            (A) for the relief provided for in subsection
                (c) of this section, or

            (B) to recover benefits due to him under the
                terms of his plan, to enforce his rights
                under the terms of the plan, or to clarify
                his rights to future benefits under the
                terms of the plan;



     As the Estate noted in both its arguments before the
district court and its opening brief and oral argument before
this Court, the CGP Plan complied with the requirements of the
statute because both options are recited in the SPD.  See J.A.
138-40.

     Counts V and VI, which allege Virginia common law claims of
estoppel and bad faith, clearly fail under our precedent, as
even the Estate acknowledged (“The Fourth Circuit has rejected
that . . . equitable estoppel claims are permitted [under
ERISA].”).   See, e.g., Salomon v. Transamerica Occidental Life
Ins. Co., 801 F.2d 659, 660 (4th Cir. 1986) (holding state law
breach of contract and estoppel claims are preempted by ERISA);
Holland v. Slack, 772 F.2d 1140, 1147 (4th Cir. 1985) (same).
Section 514(a) of ERISA “preempts ‘any and all state laws
insofar as they may now or hereafter relate to any employee
benefit plan’ covered by ERISA.”    Shaw v. Delta Airlines, 463
U.S. 85, 91 (1983) (quoting 29 U.S.C. § 1144(a)). Thus, the law
is well settled that the Estate’s common law claims, which are
an attempt to collect on benefits controlled by ERISA, are
preempted.




                               10
29   U.S.C.      § 1132(a)(1)(A)         &    (B).      In     alleging    they     were

wrongfully       denied       benefits,       the     Estate     argues     that     the

defendants refused to provide information to either the Spinners

or to the Estate Administrator, which was necessary to extend

coverage under the Plan.

     In   order       to    make   out   a    claim    under    § 1132(a)(1)(B),      a

person must be “a participant or beneficiary” of the plan at

issue.      29    U.S.C.      § 1132(a)(1).           The    district     court    found

“[n]othing       in     the    facts     alleged,       however,     suggests      that

Plaintiff     was     wrongfully       denied       insurance    benefits    or    that

Plaintiff even applied for benefits when Mr. Spinner’s group

coverage ended.”           J.A. 369 (emphasis in original).                The Estate

further conceded at the motion to dismiss hearing that it had no

such claim.

     As to an 1132(a)(1)(B) claim – that’s the standard
     general benefit claim that you have in ERISA – there
     has been a claim out – alleged in the compliant.
     However, this really isn’t a benefit claim.     We have
     never submitted the bills.     There has never been a
     formal denial or rejection.    There has never been an
     appeal of those denials. The real issue in this case
     is the process and the application component of the
     conversion privilege, which is a fiduciary duty.

J.A. 349.     In order to succeed in an action for wrongful denial

of benefits, it is axiomatic that a party must have in fact

applied for       the      benefits    they   claim     to   have   been    wrongfully

denied.     See, e.g. Butler v. MFA Life Ins. Co., 591 F.2d 448,

452 (8th Cir. 1979) (the insurance company can insist on strict


                                             11
performance by the insured of the conditions precedent to obtain

conversion of coverage).                Neither Spinner nor his wife contacted

Anthem    after    receiving        the    letter   from    Hiller   regarding     the

termination of Spinner’s insurance coverage.

      For the purposes of argument, we will assume that Spinner

was incapacitated and unable to apply for benefits after March

25, 2004. 4   Once the Estate appointed an Administrator to act on

Spinner’s     behalf      in      November      2006,   however,     there   was   an

opportunity for Bonner to make a benefit election. 5                     Bonner was

appointed Administrator of the Estate on November 13, 2006.                        The

SPD   provides     that      a    plan    beneficiary   must   “[c]ontact     Anthem

within 31 days of the day coverage ends to prevent a lapse in

coverage.         If   you       meet    the   enrollment   requirements     for   an

      4
       There was no evidence before the district court that
Spinner’s wife was appointed power of attorney during this
period, and therefore it is unclear whether or not she would
have been able to make the election on her husband’s behalf.
      5
       While this Court has held that “[e]quitable tolling, while
rare, does allow for exceptions to the strict enforcement of
deadlines,” see Gayle v. United Parcel Service, Inc., 401 F.3d
222, 226 (4th Cir. 2005), we have not applied the principle to
toll ERISA deadlines. Other Circuits have found that under the
appropriate circumstances, the deadline to apply for benefits
under ERISA may be tolled until the appropriate party can
exercise the rights of the beneficiary under the plan.       See,
e.g., Barrett v. Principi, 363 F.3d 1316, 1318-21 (Fed. Cir.
2004) (mental illness may justify tolling the 120-day appeal
period under certain circumstances); Chapman v. Choicecare Long
Island Term Disability Plan, 288 F.3d 506, 511-14 (2d Cir. 2002)
(remanding for determination at district court whether mental
illness impaired timely request for review in ERISA case).




                                               12
individual plan and apply within 31 days, there will be no lapse

in coverage.”       J.A. 140.         At the district court, the Estate

argued that its November 20, 2006, letter sent to Hiller and

Anthem was sufficient to constitute an application for benefits.

The district court found the argument unavailing.                       We agree.

The letter which the Estate alleges was sufficient to warrant an

application for benefits instead requests notice of Spinner’s

rights to continue insurance coverage:                 “I am demanding by this

correspondence that you forward to my attention the appropriate

legal notification of rights to continuing insurance coverage

which should have been previously sent to Mr. Spinner during his

lifetime.”       J.A. 143 (emphasis added).             It is clear from the

content of his letter that Bonner incorrectly assumed that CGP

was covered by the Consolidated Omnibus Budget Reconciliation

Act, (“COBRA”), 29 U.S.C. §§ 1161(a) and (b), and 1166, which

contains     strict    notice        requirements       upon     termination    of

coverage.     The COBRA provisions of ERISA, however, only apply to

group   health    plans   where      the    employer    has    more   than   twenty

employees.     § 1161(b).       Neither party disputes that COBRA does

not apply to CGP, as it is an employer with less than twenty

employees, and therefore Bonner’s letter not only misstated the

defendants’    obligations      to    Spinner,    but    could    not   under   any

circumstances be interpreted as an application for continuation

of benefits under the plan.           Bonner’s     letter      similarly     cannot


                                           13
be construed to allege a violation of ERISA’s provisions that

apply     to       small       employers.               ERISA    requires      that    CGP,    as

administrator of an employee benefit plan, provide an SPD to

participants             and    beneficiaries              that     contains         information

regarding          the      plan,         including         “the     plan’s         requirements

respecting         eligibility            for     participation       and      benefits      . . .

[and]     circumstances              which        may     result     in     disqualification,

ineligibility,            or    denial       or    loss     of     benefits.”         29    U.S.C.

§ 1022.        The section of the SPD entitled “After Coverage Ends,”

J.A. 137-140, contains the information Spinner and subsequently

Bonner were required to receive regarding the availability of

post-plan coverage.                 It is not disputed that Spinner had a copy

of the SPD in his lifetime.                         Because Bonner conceded that he

received       a    copy       of    the    SPD     at     the    time    he    was    appointed

Administrator of the Estate, and it contained the information

mandated by § 1022, his letter fails to allege a violation of

ERISA as well.

        We further agree with the district court’s finding that the

letter Hiller sent to Patricia Spinner could not be construed as

a wrongful denial of benefits.                           First, there was no pleading

before     the          district      court       which        asserted   that      Hiller,    as

President          of    CGP,       was    in     fact     a     fiduciary     of     the    plan.

Furthermore, even assuming that he was, the letter could not be

construed as deceptive in that it informed the Spinners that


                                                   14
action must be taken to ensure that Spinner’s insurance did not

lapse     before        his   coverage      was    terminated      at    the   end   of   the

month. 6

     Because        the       Estate      failed    to   show   that      Spinner    or   the

Administrator           of    his   Estate     even      applied    for    benefits,      the

district court did not abuse its discretion in dismissing Count

I   of     the    complaint         for    wrongful      denial     of    benefits    under

§ 1132(a)(1)(B).

                                               B.

         The Estate alleged in Counts II and III of its amended

complaint that the defendants breached their fiduciary duties

under      29     U.S.C.       §§ 1132(a)(2)         &    (a)(3).          The   statutory

provisions read as follows:

         (a) Persons empowered to bring a civil action

                A civil action may be brought –

                . . .




     6
        Although Hiller’s letter misstated the deadline for
applying to continue coverage (thirty-one days from the date the
insurance was terminated – so until May 31, not the end of
April), the Estate failed to show the Spinners were harmed by
being provided an earlier deadline to elect to continue or
convert coverage.    Hiller’s notice provided Patricia Spinner
with an opportunity to contact either CGP or Anthem to prevent a
lapse in coverage.   Nothing in the record on appeal indicates
that she took any further steps to acquire coverage upon receipt
of the letter.




                                               15
            (2) by the Secretary, or by a participant,
                beneficiary   or  fiduciary   for  appropriate
                relief under section 1109 of this title;

            (3) by a participant, beneficiary, or fiduciary
                (A) to enjoin any act or practice which
                violates any provision of this subchapter or
                the terms of the plan, or (B) to obtain other
                appropriate equitable relief (i) to redress
                such violations or (ii) to enforce any
                provisions of this subchapter or the terms of
                the plan;

29 U.S.C. § 1132(a)(2) & (3).                The Estate alleged in the amended

complaint that the defendants breached their fiduciary duties to

the plan by failing to provide information regarding Spinner’s

post-termination          coverage     options         and     providing       misleading

information      about       when    Spinner’s         coverage      terminated.         On

appeal, appellant appears to argue that defendants Hiller and

Anthem    provided        misleading    notice         to    Spinner     and   his     wife

regarding      the    Plan    and    their    rights        once   the   CGP    plan    was

terminated, in violation of their fiduciary duties as outlined

by    ERISA.     Because       the    Estate      is    seeking      individual,       non-

equitable relief, both Count II and III must fail.

                                             1.

       Section       1132(a)(2)        enables          plan       participants         and

beneficiaries to bring actions on behalf of the plan to recover

for   breaches       of   fiduciary    duties      which      harm    the   plan.       The

Supreme Court made clear that the injury which the § 1132(a)(2)

provision attempts to redress cannot be an individual injury.



                                             16
“[A]lthough     § [1132(a)(2)]     does     not   provide     a   remedy   for

individual injuries distinct from plan injuries, that provision

does authorize recovery for fiduciary breaches that impair the

value of plan assets in a participant’s individual account.”

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008).

Although LaRue has been characterized as broadening the scope of

the    remedy   provided   by   § 1132(a)(2),     it   certainly    does   not

encompass the type of claim the Estate attempts to bring in its

suit against Anthem.       As the district court aptly pointed out,

the Estate seeks the “recovery of individually-based benefits

that should have allegedly been provided to Mr. Spinner.”                  J.A.

373.    Although the complaint attempts to style the § 1132(a)(2)

claim as one on behalf of the plan, alleging the defendants

breached their fiduciary duties to the plan, mere recitation of

the statutory requirements does not covert what is essentially a

claim to recover individual benefits into a proper claim under

(a)(2).      We therefore affirm the district court’s dismissal of

Count II.

                                     2.

       The   district   court   dismissed    Count     III   of   the   amended

complaint because it “does not provide the type of relief that

Plaintiff essentially seeks.”       J.A. 374.

       The Supreme Court has held that § 1132(a)(3) was intended

to be a catchall provision, providing a “safety net, offering


                                     17
appropriate equitable relief for injuries caused by violations

that § [1132] does not elsewhere adequately remedy.”                             Varity

Corp. v. Howe, 516 U.S. 489, 512 (1996).                     Because subsection

(a)(3)    provides   equitable     relief,      it   is   not    the      appropriate

vehicle through which to redress wrongful denial of benefits.

Id.       Instead,   this    Court    has       recognized      that      “[w]hen     a

beneficiary      simply   wants     what    was      supposed        to   have     been

distributed      under    the     plan,     the      appropriate          remedy     is

§ [1132](a)(1)(B).”         Coyne & Delaney Co. v. Blue Cross & Blue

Shield, 102 F.3d 712, 715 (4th Cir. 1996).                 Although the Estate

attempted to style Count III as a request for equitable relief

by requesting “restitution in the form of full benefits,” J.A.

126, it is clear that Count III is a restatement of the relief

requested under Count I, namely, full benefits.                       In order for

restitution to be equitable relief, and not legal relief, it

“must not seek to impose personal liability on the defendant,

but to restore the plaintiff particular funds or property in the

defendant’s possession.”          Great-West Life & Annuity Ins. Co. v.

Knudson, 534 U.S. 204, 214 (2002).                Here, there is no property

which belongs to the Estate that can be traced back to the

possession of the defendants.             Instead, the Estate seeks money

damages    for   allegedly      wrongfully      denied    benefits,        which     is

precisely     what   § 1132(a)(1)(B)       is     designed      to    address,      not

§ 1132(a)(3).        “When    a   beneficiary        simply     wants      what     was


                                      18
supposed    to   have   been   distributed   under   the   plan,   the

appropriate remedy is § [1132](a)(1)(B).”        Coyne, 102 F.3d at

715.

       Because § 1132(a)(3) clearly does not provide for the type

of relief the petitioner sought, and therefore dismissal was

proper, we need not address the other bases of the district

court’s dismissal of Count III.         See Catawba Indian Tribe of

S.C. v. City of Rock Hill, 501 F.3d 368, 372 n.4 (4th Cir. 2007)

(“We are . . . entitled to affirm the district court on any

ground that would support the judgment in favor of the party

prevailing below.”).

       Even if Bonner had made an argument for equitable relief

outside of what is afforded by the statute based on Spinner’s

incapacity and inability to apply for benefits himself, it would

be unavailing given the fact that Bonner has never applied for

benefits as the agent of Spinner’s Estate.



                                  IV.

       In light of the foregoing reasoning, the district court

order dismissing petitioner’s complaint is

                                                            AFFIRMED.




                                  19